DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 & 5-6 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lo (US 20170140212).
Claim 1: An electronic apparatus, comprising:
a controller circuit (Lo Abstract, computer implementation); and
a storage device (Lo paragraphs 0055 & 0061, memory),
the controller circuit being configured to, by executing an image display program (Lo paragraph 0057, operations including image display),
detect a first input information, the first input information being information input in an input device by a user (Lo paragraph 0048, receive user input), and
create a first image and display the first image on a display device, the first image being an image created (Lo paragraphs 0057 & 0059, image capture and display),
the storage device being configured to
store multiple pairs of second input information and a second image in association with each other, the second input information being input information detected by previously executing the image display program by the controller circuit, the second image being an image created based on the second input information (Lo paragraph 0063, database of user images and associated user credentials, Lo paragraph 0003, matching of input image to previously input images),
the controller circuit being configured to, by executing an image determination program,
obtain the first input information and the first image (Lo paragraph 0048, receive user input; Lo paragraph 0059, image capture),
detect, from the storage device, second input information being same as the first input information (Lo paragraphs 0082-0085 and Figure 4B, comparison of input verification image to database record),
determine a similarity degree between the first image created based on the first input information and a second image in association with the second input information detected from the storage device (Lo paragraph 0085, determine similarity score), and
where the similarity degree between the first image and the second image is smaller than a threshold, output a result that the similarity degree is smaller than the threshold (Lo Figure 4B, output dependent on threshold result).
Claim 5: The electronic apparatus according to claim 1 (see above), wherein
the image display program is an extended application program (Lo paragraphs 0143, providing computer program, (an “extended application program” being described by Applicant (Specification paragraphs 0052-0053) as one provided separately from the operational infrastructure)).
Claim 6: A non-transitory computer readable recording medium that stores an image determination program (Lo paragraphs 0055, non-transitory computer readable memory such as various types of RAM and ROM for storing executable instructions) executable by an electronic apparatus including a controller circuit (Lo Abstract, computer implementation),
the controller circuit being configured to, by executing an image display program,
detect a first input information, the first input information being information input in an input device by a user (Lo paragraph 0048, receive user input), and
create a first image and display the first image on a display device, the first image being an image created based on the first input information (Lo paragraphs 0057 & 0059, image capture and display),
the image determination program causing the controller circuit to
obtain the first input information and the first image (Lo paragraph 0048, receive user input; Lo paragraph 0059, image capture),
detect, from the storage device, second input information being same as the first input information (Lo paragraphs 0082-0085 and Figure 4B, comparison of input verification image to database record), the storage device (Lo paragraph 0063, database of user images and associated user credentials, Lo paragraph 0003, matching of input image to previously input images),
determine a similarity degree between the first image created based on the first input information and a second image in association with the second input information detected from the storage device (Lo paragraph 0085, determine similarity score), and
where the similarity degree between the first image and the second image is smaller than a threshold, output a result that the similarity degree is smaller than the threshold (Lo Figure 4B, output dependent on threshold result).
Allowable Subject Matter
Claims 2-4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Re claims 2-4, the art of record does not teach or suggest the recited storing of input information and an associated image .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Dance, Papakipos, Mau, Ahlawat, and Mehta disclose examples of detecting image matches.
Any inquiry concerning the contents of this communication or earlier communications from the examiner should be directed to Stephen M. Brinich at 571-272-7430 (voice) or 571-273-7430 (fax).
Any inquiry relating to the status of this application, entry of papers into this application, or other any inquiries of a general nature concerning application processing should be directed to the Tech Center 2600 Customer Service center at 571-272-2600 or to the USPTO Contact Center at 800-786-9199 or 571-272-1000.
The examiner can normally be reached on weekdays 7:30-4:00 Eastern Time.

Hand-carried correspondence may be delivered to the Customer Service Window, located at the Randolph Building, 401 Dulany Street, Alexandria, VA 22314.
/Stephen M Brinich/
Examiner, Art Unit 2663